Petitioner alleges that she never received the stock for which she subscribed, that she had no notice of a corporate meeting, that she never resigned as a director, or assigned her subscription rights. She also asserts that Stewart refused to permit her to participate in the affairs of the corporation or to give her any information relative thereto. Under these circumstances, the order was properly granted by the Special Term. Stewart, McKee, Fischer and O’Connor are directed to appear before the referee named in the order appealed from, at the place specified therein, on the 28th day of January, 1943, at 2 o’clock in the afternoon, and at such other times and places as the referee shall order and submit to an oral examination concerning the matters specified in the order appealed from. The order appealed from is affirmed with twenty-five dollars costs and disbursements to respondent. All concur.